Citation Nr: 0503664	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pernicious anemia, also claimed as due to exposure to 
ionizing radiation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
genetic injury, also claimed as due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

4.  Entitlement to service connection for residuals of a 
groin injury.  

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disabilities.  

6.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate rating for each ear.

7.  Entitlement to an increased (compensable) rating for 
pulmonary asbestosis.  

8.  Entitlement to an effective date prior to January 29, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

9.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1957.  He also had subsequent service in the Naval Reserve, 
from which he was discharged in April 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of several RO decisions, as follows:  an October 1997 
RO decision, which denied service connection for residuals of 
a groin injury; a January 2001 RO decision, which denied 
service connection for carpal tunnel syndrome; a February 
2003 RO decision, which denied a rating in excess of 10 
percent for tinnitus; and a March 2003 RO decision, which 
denied service connection for hypertension, claimed as 
secondary to service-connected disability.  The veteran 
appeals for service connection and, in regard to tinnitus, 
for a higher rating to include a separate rating in each ear.  

This case also comes to the Board on appeal of a February 
2004 RO decision, which determined that new and material 
evidence had not been received to reopen claims of service 
connection for pernicious anemia and a genetic injury, also 
claimed as due to exposure to ionizing radiation; which 
denied an effective date prior to January 29, 1997, for the 
grant of service connection for PTSD; which denied a 
compensable rating for pulmonary asbestosis; and which denied 
a TDIU.  

In April 2004, the veteran indicated that he was satisfied 
with the rating assignments of two other issues on appeal, 
namely entitlement to increased ratings for post-traumatic 
stress disorder and hearing loss.  He desired to withdraw his 
appeal as to these issues.  38 C.F.R. § 20.204 (2004).  

All issues with the exception of secondary service connection 
for hypertension and an increased rating for tinnitus are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that hypertension was first 
clinically manifest after the veteran's discharge from active 
service; his currently diagnosed hypertension is not shown to 
be due to disease or injury in active service, or to service-
connected disability.

3.  The veteran is in receipt of a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service and did not proximately 
result from service-connected disability; nor may 
hypertension be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for the veteran's service-connected 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Hypertension

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in March 2003, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in May 2002, the RO 
advised him of what was required to prevail on his claim for 
secondary service connection, what specifically VA had done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The veteran responded in May 2002 with pertinent 
treatment information.   

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a March 2003 
rating decision and a statement of the case issued to him in 
March 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claim for secondary service connection was denied 
and the evidence it had considered in denying the claim.  
Further, in the statement of the case, the RO advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to service connection for hypertension, claiming 
that it was due to or the result of his service-connected 
disabilities.  The veteran's service medical records were 
obtained and associated with his claims file.  The veteran 
identified VA outpatient treatment records pertinent to his 
claim, and the RO obtained them for association with the 
claims file.  He has not provided a signed release for VA to 
obtain any private records on his behalf.  The veteran was 
afforded the opportunity to testify at a personal hearing, 
but he declined.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA medical examination 
in June 2003, specifically to ascertain the etiology of his 
hypertension.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of Claim for Secondary Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including hypertension, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A review of the record shows that the veteran served on 
active duty from April 1953 to March 1957.  Service medical 
records do not show any complaints, clinical findings, or 
diagnosis of hypertension.  The veteran's blood pressure 
reading was 122/70 on his enlistment physical examination in 
April 1953 and 126/88 on his separation physical examination 
in March 1957.  

Post-service, private and VA medical records show treatment 
for a variety of ailments.  Private records show that the 
veteran's blood pressure was 100/70 in July 1970 (when he was 
diagnosed with hypotension), 130/90 in December 1975, 150/85 
in July 1978, and 120/80 in March 1980.  Subsequent readings 
taken from 1985 to 1997 show that his blood pressure 
fluctuated, as shown by such readings as 136/94 in 1985, 
144/104 and 120/84 in 1990, 150/98 and 130/90 in 1991, 130/98 
and 120/70 in 1992, 120/80 in 1993, 130/80 in 1996, and 
122/70 in 1997.  VA outpatient records also reflect such 
fluctuations, as shown by such readings as 164/96 in February 
1991, 152/104 in April 1991, 142/96 in June 1991, 140/88 in 
January 1997, 140/88 in January 2000, 158/94 and 153/94 in 
August 2001, 152/96 in April 2002, 124/84 in May 2002, 114/74 
in October 2002, and 162/84 in February 2004.  Private and VA 
records also show that in 1992 the veteran took Calan SR for 
his blood pressure and that in August 2001 his VA doctor did 
not believe blood pressure medicine was needed at that time 
(records in 1992 show that he did take medication for 
control).  

In a May 2002 statement, the veteran claimed that his 
hypertension began during his service aboard a ship that was 
involved in nuclear testing in 1954.  He stated that he was 
exposed to heavy doses of ionizing radiation, which 
eventually resulted in a diagnosis of PTSD for which was 
service connected.  He maintained that while aboard the ship 
in service he saw a psychiatrist and was diagnosed with 
hypertension.  He claimed that over the years his 
hypertension has worsened.  

In a March 2003 rating decision, the RO denied secondary 
service connection for hypertension.  In a letter received in 
April 2003, the veteran expressed disagreement with the 
decision.  He stated that a VA doctor, who prescribed 
medication, presently diagnosed him with hypertension.  He 
contended that his hypertension was caused by his different 
service-connected disabilities at that time (these consisted 
of post-traumatic stress disorder, tinnitus, hearing loss, 
and pulmonary asbestosis).  

In June 2003, the veteran underwent a VA examination.  The 
doctor reviewed the claims file, noting the veteran's blood 
pressure readings beginning at the time of his service.  He 
also noted that the first indication of an elevated blood 
pressure reading occurred many years after the veteran's 
discharge from service.  Following physical examination, the 
diagnosis was hypertension that was reasonably well 
controlled (the examiner added, however, that under new 
guidelines the veteran's blood pressure that averaged 116/90-
91 would not be considered controlled).  The examiner opined 
that it was not at least as likely as not that the veteran's 
hypertension was secondary to his service-connected 
disabilities of PTSD, pulmonary asbestosis, tinnitus, and 
hearing loss.  In that regard, the examiner noted that the 
veteran's blood pressure readings had fluctuated over the 
years and that the majority of them were within normal 
limits, with or without treatment of medication; that his 
first elevated blood pressure reading was 20 years after his 
military discharge; that other blood pressure elevations 
occurred after a train accident in July 1988; and that the 
veteran did not have one of the accepted secondary causes of 
high blood pressure, such as Cushing's disease, pneo-
chromocytoma, and renal vascular hypertension.  

In an April 2004 statement, the veteran described stressful 
experiences during service, to include gunnery drills during 
which he was denied sleep and other comforts, involvement in 
nuclear testing in the Bikini Islands with exposure to 
ionizing radiation, and shipmates who threatened and 
terrorized him and others.  He contended that the stresses, 
anxieties, and emotions arising from the experiences led to 
hypertension.  He enclosed with his statement copies of 
service medical records, which show that in September 1956 he 
was evaluated for a history suggestive of a moderately severe 
anxiety state with associated claustrophobic components.  
Evidence of strong feelings of hostility and resentment 
towards people in his environment was found at that time.  
The veteran also enclosed copies of an Internet forum 
discussion regarding the relationship between anxiety and 
hypertension, in which an unnamed doctor indicated that 
labile hypertension, described by one of the forum 
participants, was likely caused by stress and anxiety.  

After a careful review of the record, the Board finds that 
there is no competent evidence showing that the veteran 
currently has hypertension that is related to service or to 
service-connected disability.  The medical evidence of record 
shows that hypertension was initially manifest many years 
after the veteran's discharge from active service in March 
1957.  Blood pressure readings were elevated in the 1970s, 
and it was not until later that records reflect a diagnosis 
of and treatment for hypertension.  The Board thus does not 
dispute the current existence of hypertension.  However, 
there is no medical nexus evidence establishing a connection 
between the veteran's hypertension and his service-connected 
disabilities of PTSD, tinnitus, hearing loss, and pulmonary 
asbestosis.  

The claims file contains a VA medical opinion that addresses 
the etiology of the veteran's current hypertension.  In June 
2003, a VA examination conducted a comprehensive review of 
the claims file and performed a physical examination of the 
veteran.  Based on such, the examiner found that the evidence 
preponderated against the claim that the veteran's 
hypertension was secondary to his service-connected 
disabilities.  The examiner's conclusion was based on the 
full review of historical evidence, with citations to 
pertinent records, and contained a discussion and rationale.  
There is no medical opinion to the contrary in the file.  

The veteran's own assertion that his hypertension is 
attributable to his period of service and to service-
connected disabilities lacks probative value, because he is a 
lay person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

In sum, the medical evidence is against the veteran's claim 
of secondary service connection for hypertension.  Thus, 
there is no basis of entitlement to secondary service 
connection.  38 C.F.R. § 3.310.  Also, there is no basis for 
consideration under 38 C.F.R. §§ 3.303, 3.307, and 3.309 in 
that hypertension was not shown during service or in the 
initial post-service year.  In view of the foregoing 
findings, service connection on direct, presumptive, and 
secondary bases is not in order for hypertension.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's current hypertension became 
manifest years after his service and has not been medically 
linked to service or to service-connected disability.  As the 
preponderance of the evidence is against the claim of 
secondary service connection for hypertension, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II.  Increased Rating for Tinnitus

A.  VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), are applicable to the veteran's tinnitus claim.  

As noted, the Act and the implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As also noted, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court has also 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (RO), and that the content of that notice should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In this case, the RO's February 2003 rating decision, which 
denied a rating in excess of 10 percent for tinnitus, advised 
the veteran that his current rating was the maximum amount 
allowed by law.  In a statement of the case issued in March 
2003 the RO further advised the veteran that VA regulations 
did not allow for assignment of a higher rating, to include 
separate evaluations for each ear, as a matter of law.  

The veteran's argument on appeal is limited to his incorrect 
interpretation of governing legal authority in that he 
asserts that application of existing law to the existing 
facts supports assignment of separate 10 percent ratings (one 
10 percent rating for each ear).  As shown above, the RO has 
clearly advised the veteran that VA regulations do not, in 
fact, allow for assignment of such separate ratings.  

Moreover, in a precedential opinion VA's General Counsel 
ruled that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on all Department officials and employees.  
VAOPGCPREC 2-2004 (March 9, 2004), summary published at 69 
Fed. Reg. 25,180-81 (May 5, 2004); see also VAOPGCPREC 5-2004 
(June 23, 2004), summary published at 69 Fed. Reg. 59,989 
(October 6, 2004).

Furthermore, VA's duty to assist under the VCAA is 
inapplicable to the veteran's claim because there is no 
reasonable possibility that its assistance would substantiate 
the claim.  In the circumstances of this case, where there is 
no legal basis for a higher scheduler evaluation and no 
arguments relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

B.  Merits of Claim for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In this case the RO in October 1997 granted service 
connection and a 10 percent rating for bilateral tinnitus, 
under 38 C.F.R. § 4.87, Diagnostic Code 6260, effective in 
October 1991.  The 10 percent rating is the maximum schedular 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  In a December 2002 letter, the veteran argued for a 
higher rating for tinnitus, specifically claiming that he was 
entitled to a separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add notes following the 
diagnostic code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:  

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The RO has not specifically advised the veteran of this 
regulatory change; however, by his letters of December 2002 
and February 2003, which contained an attached information 
sheet from his representative regarding changes in the rating 
schedule with regard to tinnitus, the veteran was aware that 
such a revision had been proposed and was likely to become 
effective in a short period.  Given this, the Board is of the 
opinion that there would be no prejudice in its consideration 
of the amended regulation in this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

In any case, the pertinent regulatory changes are not 
substantive in nature, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a longstanding VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003), published at 
68 Fed. Reg. 25,822 (May 14, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a notice of proposed rulemaking concerning the 
rating schedule provision governing tinnitus, published at 
67 Fed. Reg. 59,033 (September 19, 2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-2003, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The Board concludes that as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
longstanding VA practice regarding the evaluation of 
bilateral tinnitus, it made no substantive change to the 
rating criteria.  The veteran is obviously aware of VA's 
policy and has directed his appellate arguments, particularly 
in December 2002 and February 2003 letters, towards VA's 
interpretation and application of the governing regulations.  

The Board continues to note that the assignment of separate 
ratings is dependent on a finding that the disease entity is 
productive of distinct and separate symptoms; the evaluation 
of the same "disability" or the same "manifestations" 
under various diagnoses is not permitted.  See 38 C.F.R. § 
4.14 (2004); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
The Board has also considered 38 C.F.R. § 4.25(b) (2004), but 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  The Board acknowledges argument put forth by the 
veteran that in his case, as opposed to the general medical 
principles cited in the General Counsel opinion, his tinnitus 
does, in fact, separately affect each ear.  The record, 
however, does not reflect that the veteran possesses a 
recognized degree of medical knowledge to contradict the 
findings utilized in VA rulemaking, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and the Board is bound to 
apply governing VA legal authority, to include precedential 
General Counsel opinions.  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  The governing rule is that only a single 
10 percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

The Board also notes the arguments of the veteran in letters 
dated in December 2002 and February 2003.  Specifically, the 
veteran contends that
VA awards generally are greater when the disability in 
question is bilateral rather than unilateral, such as in 
cases involving eye disabilities.  He also notes that there 
are individuals who only have tinnitus in one ear.  In 
effect, he is deducing that because his tinnitus is 
bilateral, his compensation should be greater than those who 
are compensated for tinnitus in a single ear.  Additionally, 
he is arguing that in the rating schedule, when VA intended 
to provide for a single rating where a disability may be 
either unilateral or bilateral, it provided for that single 
rating expressly.  

In response to these contentions, the Board notes that, as 
addressed in VAOPGCPREC 2-2003, tinnitus appears to arise 
from the brain, not the ears, and so it is evaluated as a 
single disability rather than two disabilities (one in each 
ear).  The Board moreover notes that there was no entitlement 
to separate evaluations for tinnitus in each ear under any 
statutory or regulatory scheme prior to June 2003.  VA 
heretofore always interpreted Code 6260 in the same manner, 
without any uncertainties or doubt as to its application, and 
consistently assigned a single evaluation for tinnitus 
whether perceived in one or both ears.  As previously noted, 
the 2003 regulatory changes were simply intended to codify 
current VA practice in evaluating tinnitus claims, and as 
such they may be construed as procedural, as opposed to 
substantive, provisions.  The regulations do not impose new 
duties in regard to the veteran's claim, and there would not 
be any new legal consequences to the veteran's claim, which 
was initially adjudicated prior to their promulgation.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 22, 2003), published 
at 68 Fed. Reg. 25,822 (May 14, 2003).  On this point the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Here the Board continues to note that the veteran does not 
argue and the evidence does not suggest that symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2004), 
to include 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected disabilities, is denied.  

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate rating for 
each ear, is denied.


REMAND

Remand is warranted in this appeal to provide adequate 
notification in regard to claim development, to ensure that 
all pertinent medical evidence is associated with the claims 
file, and to obtain contemporary medical opinions as to the 
etiology and/or severity of the disabilities at issue.

In regard to the veteran's TDIU claim, a decision in this 
matter will be deferred.  As discussed below, the claim for a 
higher rating for the service-connected pulmonary asbestosis 
must be remanded for the completion of additional development 
prior to any final appellate review.  Because this 
development may affect whether the veteran is entitled to a 
higher rating for this disability, the Board will also remand 
the pending claim for entitlement to a TDIU as inextricably 
intertwined with this issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

First, in regard to the veteran's claims of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD, and of whether new and material evidence has been 
received to reopen claims of service connection for 
pernicious anemia and a genetic injury, the RO has not fully 
apprised the veteran of the redefined obligations of the VA, 
as contained in the VCAA.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  As previously noted in this document, the 
VCAA redefined the obligations of VA with respect to its 
duties to notify and assist a claimant, such as requiring VA 
to notify the veteran and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim.  As part of the notice, VA is to specifically 
inform the veteran and his representative of which portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of 
the veteran.  In that regard, the October 2003 RO notice 
letter sent to the veteran was inadequate; it did not inform 
him of what the evidence must show to establish entitlement 
to an earlier effective date and to reopen the claims of 
service connection.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Specifically, the RO 
must ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA 
has done and will do to assist him in substantiating his 
claims for entitlement to an earlier effective date for the 
grant of service connection for PTSD and for whether new and 
material evidence has been received to reopen claims of 
service connection for pernicious anemia and genetic injury.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board is also of the opinion that a VA 
examination relevant to the etiology of the veteran's carpal 
tunnel syndrome and to any residuals of a groin injury, and 
relevant to the severity of his service-connected pulmonary 
asbestosis, is warranted in this case.  

Regarding carpal tunnel syndrome, a VA examiner in a March 
2000 report indicated that the history provided by the 
veteran was most compatible with the diagnosis of bilateral 
carpal tunnel syndrome.  He opined that it was 
"conceivable" but not likely that the veteran could have 
mild peripheral neuropathy in both upper extremities and that 
it was also possible that the veteran's complaints could be 
related to his history of working as a typist for a prolonged 
period of time (the veteran reported that typing was his main 
responsibility in service).  The VA examiner, however, 
indicated that he did not have the benefit of review of the 
veteran's claims file in rendering his findings and 
conclusions.  In a March 2004 report, Timothy Allen, M.D., 
indicated, in regard to the causation of carpal tunnel 
syndrome, that the veteran had described to him the nature of 
his activities and duties in service, that this was when his 
symptoms began, and that such activities on a daily 
repetitive basis would certainly contribute and/or cause 
carpal tunnel syndrome.  Dr. Allen's statements, however, 
were not based on a review of the claims file, rather on the 
medical history as provided by the veteran.  Other pertinent 
records in the claims file include private medical records 
dated in July 1988 showing treatment for an injury to the 
neck and upper back, and a medical report of Gerald Durran, 
M.D., dated in July 1993, which shows a diagnosis of carpal 
tunnel syndrome due to repetitive motion as a result of work 
(the only work noted in the report was the veteran's post-
service job as a locomotive engineer that involved heavy 
lifting, twisting, turning, and pushing/pulling motions).  

Regarding residuals of a groin injury, the veteran has not 
been afforded a VA examination.  Service medical records are 
negative for complaints or treatment of a groin injury, but 
the records do show treatment for prostatitis and urethritis.  
VA outpatient records show that the veteran has been treated 
for nocturia.  In a statement dated in March 2001, the 
veteran's private physician indicated that it was difficult 
to definitively relate the veteran's present urinary symptoms 
to a previous traumatic injury (the veteran had provided him 
a statement describing an injury during service when he fell 
through a hatch, striking his groin), but that it would be 
possible if one suffered damage to the prostate and urethra 
to have it contribute to premature symptoms later in life.  
The physician also explained to the veteran that his symptoms 
were very often due to prostatism with aging.  

Regarding pulmonary asbestosis, the veteran is currently 
rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6833, for asbestosis.  Under Code 6833, the pulmonary 
condition is based, in part, on pulmonary function study test 
results to include Forced Vital Capacity (FVC), or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)).  In this case, the veteran underwent a VA 
examination in October 2003, and while results of a pulmonary 
function study were obtained with regard to his FVC, there 
was no apparent testing for DLCO (SB), among other values.  
Thus, further examination is in order to ascertain whether 
the veteran's condition meets the criteria for a higher 
rating.  

Fourth, prior to the examination of the service-connected 
pulmonary asbestosis, the RO should attempt to obtain any 
updated pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claims of entitlement to an effective date 
prior to January 29, 1997, for the grant 
of service connection for PTSD, and of 
whether new and material evidence has been 
received to reopen claims of service 
connection for pernicious anemia and a 
genetic injury.  .  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for pulmonary asbestosis 
complaints since his October 2003 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file. 

3.  The RO should arrange for the veteran 
to undergo appropriate VA examinations in 
order to determine the current nature and 
likely etiology of the carpal tunnel 
syndrome and any disability arising from a 
claimed groin injury during service.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report, and a 
complete rationale for all opinions 
expressed should be provided.  With 
respect to carpal tunnel syndrome, the 
examiner is requested to furnish an 
opinion as to whether it was more likely 
than not or less likely than not that any 
carpal tunnel syndrome found on 
examination is due to injury or disease 
during the veteran's period of service.  
To that end, the examiner's attention is 
called to findings and conclusions of the 
VA examiner in March 2000 and Dr. Allen in 
March 2004, together with other medical 
records in the file to include private 
reports dated in July 1988 and July 1993.  
With respect to any groin-related 
disability found on examination, the 
examiner is requested to furnish an 
opinion as to whether such disability was 
more likely than not or less likely than 
not due to injury or disease during the 
veteran's period of service.  

4.  The RO should arrange for the veteran 
to undergo a VA pulmonary examination in 
order to determine the current nature and 
severity of his service-connected 
pulmonary asbestosis.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies, to 
include pulmonary function tests, should 
be performed.  The following pulmonary 
function test results are required:  (1) 
Forced Vital Capacity (FVC), as a 
percentage of predicted value, and (2) 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO(SB)), as a percentage of predicted 
value; (4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  In addition, 
the examiner should state whether the 
veteran requires oxygen therapy.  The 
examiner should also provide an opinion 
concerning the impact of the disability on 
the veteran's ability to work.  All 
clinical findings should be reported in 
detail in the examination report, and a 
complete rationale for all opinions 
expressed should be provided.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


